Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-2 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava in US20080131347.

Regarding Claim 1:  Srivastava teaches a composition according to the formula A2Ln1-x-yCexPryX5.  A may be chosen from a group including Tl, Ln is chosen from a group including rare earth elements of the lanthanide series, X is chosen from halogen elements (Cl, Br, I, F), and both x and y range between 0 and 1 (See Paragraph 19-20 and 30).  This composition overlaps the claimed composition that has an a value of 2, a  b value of 1 and a c value of 5.  Overlapping ranges have been held to represent a prima facie case of obviousness over the prior art.  Those of ordinary skill in the art would only need to select from the overlapping portion of the range to arrive at the invention as claimed.

Regarding Claim 2:  The scintillator includes an activator with which the matrix is doped.  This activator is chosen from Ce, Pr, or combinations of the two (See Paragraph 30).

Regarding Claim 4:  The rare earth element may be chosen from a group including Yttrium, Gadolinium, Lutetium, Cerium and Scandium (See Paragraph 20).

Regarding Claim 5:  The halogen element may be chosen from Chlorine, Bromine, Iodine and Fluorine (See Paragraph 20). 

Regarding Claim 6:  The matrix may include a mixture of thallium and rare earth halides (See Paragraph 19-20 and 30).

Regarding Claim 7:  Srivastava teaches a method for manufacturing a scintillator including a method of manufacturing a matrix material including thallium, a rare earth element and a halide as is discussed above (See Paragraph 19-20, 30 and 37).

Regarding Claim 8:  Srivastava teaches that the components are mixed in proportions such that the final desired composition is created.  The final desired composition has a molar ratio of 2:1 in terms of thallium halides and rare earth halides, which are mixed together.

Regarding Claim 9:  Srivastava teaches that the material is doped with a rare earth activating element (See Paragraph 19-20 and 30).  Srivastava teaches that these materials may be provided in terms of halides of cerium, which may be mixed with the other components (See Examples).

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava in US20080131347 as applied to claim 1 and 7 above, and further in view of .

Srivastava teaches a scintillator composition of formula Tl2LaBr5:Ce (See Paragraph 19-20 and 30).  This composition represents a matrix material comprising Thallium, two rare earth elements including at least Cerium, and a halogen element.  The composition of Srivastava does not require any alkaline elements as a main substance. Srivastava teaches that the material may be made through a variety of conventional techniques such as Bridgman-Stockbarger method, CZ method, zone-melting growth method or vertical gradient freeze method (See Paragraph 44-45).  

Srivastava is silent in terms of how these manufacturing methods are performed (although he does teach the manufacturing of the material).  

However, Higgins teaches means for creating single crystals of halide material through a Bridgman method.  Higgins teaches that a quartz ampoule is cleaned and loaded into a nitrogen atmosphere and filled with a mixture of beads of the precursor materials, which are halides of the component elements.  The ampoule is sealed and then loaded into a vertical Bridgman furnace.  The furnace allows for the creation of a temperature gradient, which is maintained at 10C/cm and the ampoule may be moved to allow for growth at a rate of 5 to 30 mm per day. The product of the descent speed of the ampoule and the temperature gradient of the crystal growth is thus 0.2 to 1.25 C/hr ((5-30mm/day)*(1day/24hr)*(1C/1mm).  The temperature gradient of the region is .  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 4-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10126436. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to an overlapping range of materials. The patented claims include a matrix material and a dopant, wherein the matrix material may be according to the formula TlaLabXc:Ce, wherein Ce is a dopant and La and Ce are rare earth elements.  The .

Response to Arguments
Applicant's arguments filed 1/18/22 have been fully considered but they are not persuasive. Applicant argues that the prior art does not teach materials that do not include alkaline elements as a main substance; however, applicant cites sections of the prior art that disclose that the element A, C, or E are chosen from a group that includes Thallium as a component.  The prior art discloses that these components may be chosen from any of the disclosed elements chosen individually or in combination.  The teachings of the prior art do not necessitate the inclusion of alkaline elements and the teachings of the prior art are not limited to those exemplified or preferred embodiments and must be taken as a whole.  Thus the prior art teaches an overlapping range of compositions.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Applicant cites impermissible hindsight reasoning; however, the claimed invention is explicitly set forth in the teachings of the prior art.  No hindsight is necessary to arrive at the invention as claimed as it is within the scope of the prior art’s explicit teachings.  Applicant sets forth arguments against the combination of references as they apply to instant claim 10; however, those arguments are on the basis that the primary reference does not teach an overlapping range of compositions.  As the primary reference does in fact teach an overlapping range of compositions, applicant’s arguments against the combination of references is moot.  The rejections of the claims are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Matthew E. Hoban/Primary Examiner, Art Unit 1734